Citation Nr: 0830892	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  02-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back degenerative disc disease with 
mechanical low back pain.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from May 1967 to June 
1976 and June 1990 to January 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Diego, California.  In 
January 2000, the RO granted service connection for 
degenerative disc disease at L3-4 and L4-5 with mechanical 
low back pain assigning a 10 percent evaluation, effective 
February 1, 1999; and granted service connection for 
degenerative changes, left knee, with patellofemoral pain 
syndrome assigning a 10 percent evaluation, effective 
February 1, 1999.  The RO denied entitlement to TDIU in May 
2004.  

The veteran testified at an RO hearing in September 2004.  In 
May 2006, the veteran testified before a Veterans Law Judge 
(VLJ) at a Board video conference hearing at the RO.  The 
Board remanded this case for additional development in August 
2006.  The development was subsequently accomplished; but 
during the appeal, the VLJ who conducted the May 2006 hearing 
retired from the Board.  The veteran was given an opportunity 
to testify at another Board hearing and opted to do so.  In 
October 2007, the Board remanded the case for a hearing to be 
scheduled.  The veteran testified before the undersigned 
Acting VLJ at a Board video conference hearing at the RO in 
July 2008.  Transcripts of all the hearings are of record. 

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO consideration of 
the new evidence.

The issue of an initial evaluation in excess of 10 percent 
for degenerative disc disease of the lumbar spine with 
mechanical low back pain is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the left knee is manifested 
by complaints of pain with physical activity and objective 
findings of hypermobility.

2. The medical evidence of record demonstrates that the 
veteran is unemployable due to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.20, 4.40, 4.71a, Diagnostic 
Codes 5003, 5260 (2007).

2.  The criteria for a TDIU have been met. 38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim. See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.

In the instant case, the veteran's original service 
connection claim for the left knee disability was received in 
February 1999, prior to the enactment of the VCAA.  The RO 
subsequently provided the appellant notice by letter dated in 
June 2001, which was after the initial adjudication in 
January 2000.  The notification substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.  

After the RO granted service connection for the left knee 
disability, the veteran filed a notice of disagreement with 
the assigned rating in June 2000.  The RO continued the 10 
percent rating in a February 2002 statement of the case and 
subsequent supplemental statements of the case.  While the 
veteran was not provided a VA letter outlining the evidence 
necessary to substantiate an initial increased rating claim, 
including the laws regarding degrees of disability or 
effective dates for any grant of service connection, the 
statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, section 5103(a) notice has served its 
purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  
As the veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
July 2008; and also testified before a previous VLJ in May 
2006.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

The veteran's claim for entitlement to TDIU has been 
considered with respect to VA's duty to notify and assist.  
Given the favorable outcome noted below, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

Increased rating

The RO granted service connection for degenerative changes in 
the left knee in January 2000 assigning a 10 percent 
evaluation, effective February 1, 1999.  The veteran appealed 
this action contending entitlement to a higher rating.  He 
submitted testimony in May 2006 and July 2008 that his knee 
was sometimes painful when bending, standing, walking, or 
climbing stairs and that he had some problems with 
instability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether staged 
ratings are appropriate. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

The veteran's left knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes (DC's) 5010-5260 for limitation of 
flexion of the leg due to arthritis.  Traumatic arthritis is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis is rated on the 
basis of limitation of motion of the specific joint or joints 
involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
there are occasional incapacitating exacerbations. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

The average normal range of motion of the knee is 0 to 140 
degrees. 38 C.F.R. § 4.71a, Plate II.  

DC 5260 addresses limitation of flexion of the leg.  Flexion 
limited to 60 degrees warrants a noncompensable (0 percent) 
rating.  Flexion limited to 45 degrees warrants a 10 percent 
rating.  Flexion limited to 30 degrees warrants a 20 percent 
rating.  Flexion limited to 15 degrees warrants a 30 percent 
rating.  

A May 1999 VA examination report shows flexion was to 140 
degrees.  Patellar grind was positive.  A February 2000 
private medical record notes complaints of pain in the knee.  
On objective evaluation, there was no swelling or tenderness 
and the knee had full range of motion.  The assessment was 
degenerative joint disease.  An August 2000 VA examination 
report shows flexion to 140 degrees in the left knee.  There 
was crepitus consistent with mild patellofemoral disease.  
The impression was mild degenerative disease of the left knee 
with mild patellofemoral disease confirmed by x-ray 
examination.

In September 2003, a VA medical record shows full range of 
motion in the knee.  An October 2004 VA examination report 
shows the left knee flexion to 160 degrees passively without 
pain.  An April 2007 VA examination report shows flexion to 
140 degrees in the left knee with pain over the anterior 
aspect.  With repetitive testing and moderate resistance, the 
range of motion remained to 140 degrees of flexion.  The 
diagnosis was chronic left knee pain secondary to patellar 
chondromalacia and patellofemoral pain syndrome.  X-rays of 
the left knee were normal.

The findings of record consistently show full range of 
flexion in the left knee, even after repetitive movement and 
with resistance.  Even though x-ray evidence shows 
degenerative changes in the knee, it is not shown to involve 
two or more joints in the knee.  Thus, a compensable rating 
is not warranted under DC 5260 for limitation of flexion of 
the leg.  However, the intent of the Rating Schedule is to 
recognize actually painful joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Separate ratings may be assigned under DC 5260 (limitation of 
flexion of the leg) and DC 5261 (limitation of extension of 
the leg). VAOPGCPREC 9-2004 (2004).

DC 5261 addresses limitation of extension of the leg.  
Extension limited to 5 degrees warrants a noncompensable 
rating.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees warrants a 
20 percent rating.  Extension limited to 20 degrees warrants 
a 30 percent rating.  Extension limited to 30 degrees 
warrants a 40 percent rating.  Extension limited to 45 
degrees warrants a 50 percent rating.  

Medical evidence dated from May 1999 consistently shows 
extension to 0 degrees in the left knee, which is considered 
full range of extension.  The April 2007 VA examination 
report also shows that extension remained full after 
repetitive movement and moderate resistance.  Thus, a 
separate compensable rating for limitation of extension does 
not apply.

Lateral instability and degenerative arthritis of the knee 
may be rated separately under DC's 5257 and 5003. VAOPGCPREC 
23-97 (1997).  
Under DC 5257, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating is assigned for moderate recurrent subluxation or 
lateral instability.  A 30 percent disability rating is 
assigned under for severe recurrent subluxation or lateral 
instability.

While the veteran complained of instability, the medical 
evidence does not show any instability in the left knee.  A 
May 1999 VA examination report shows the veteran's left knee 
did not lock but occasionally he had a tendency to fall.  
Physical examination noted that there was no flaccidity of 
the knee.  On August 2000 VA examination, the examiner noted 
that there were no positive patellar displacement tests on 
the veteran and no evidence of any significant dysfunction.

An October 2004 VA examination report shows no ligamentous 
laxity or instability, cruciate or collateral, on 
manipulation of the knee.  The examiner noted that the 
patella was definitely hypermobile but stable and could not 
be subluxed.  While examination of the knee suggested some 
hypermobility of the patella, it failed to demonstrate any 
significant objective abnormality.  Thus, the veteran's 
symptoms appeared to be a representation of chronic 
patellofemoral pain syndrome without manifestation of intra-
articular pathology (including chondromalacia).  His 
impairment would be on the basis of pain without indication 
of any structural abnormality, instability, incoordination, 
fatigability, or weakness.  X-ray examination in October 2004 
also revealed no subluxation.

In April 2007, a VA examination report shows that the medial 
and lateral collateral ligaments were intact in the left knee 
and nontender.  The anterior and posterior cruciates were 
stable at 90 degrees and 30 degrees and the Lachman sign was 
negative.  

Thus, a separate compensable rating for instability in the 
left knee does not apply.

The remaining knee diagnostic codes allowing for ratings 
higher than 10 percent are inapplicable.  DC 5256 does not 
apply, as the medical records do not show any findings of 
ankylosis in the knee.  Ankylosis is defined as "immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure." Dorland's Illustrated Medical 
Dictionary, 28th edition, p. 86.  DC 5262 for nonunion of the 
tibia and fibula is not relevant, as this kind of impairment 
is not shown.  The October 2004 VA x-ray examination report 
specifically showed no evidence of fracture.  DC 5258 also 
does not apply, as the evidence does not show dislocated 
semilunar cartilage.  

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
veteran has complaints of pain, affecting his physical 
abilities.  As noted, however, there was no motion loss in 
the knee even with repetitive movement or moderate 
resistance.  The October 2004 VA examination report showed 
that the veteran had only slight functional impairment in 
association with activities involving walking on stairs, 
stooping, squatting, or kneeling, and minimal impairment in 
association with walking or every day activities.  The April 
2007 VA examiner also found that the veteran had no inability 
to perform the normal working movements of the body and that 
there was no evidence of excessive fatigability, 
incoordination, pain on movement, swelling, deformity, or 
atrophy of use.  Any functional impairment is considered by 
the 10 percent rating assigned under DC's 5010-5260.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1.

The level of impairment in the left knee has been relatively 
stable throughout the appeals period, and symptomatology 
warranting an evaluation greater than 10 percent has not been 
shown for any period of time during the appeal period.  
Therefore, the application of staged ratings (i.e., different 
percentage ratings for different periods of time) is 
inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The evidence more closely approximates the criteria for a 10 
percent rating for the left knee disability.  38 C.F.R. § 
4.7.  The preponderance of the evidence is against the claim 
for increase and there is no doubt to be resolved. Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

Extraschedular Rating

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  
There has been no showing by the veteran that his service-
connected knee disability has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment.  
The veteran testified that he resigned from his job in 
September 2004 but had not sought any accommodations due to 
his knee.  He further mentioned that he received treatment 
for the knee two or three times a month but was able to work 
this around his employment schedule.  While there are 
multiple medical opinions of record addressing the veteran's 
unemployability, the sleep apnea is the disability of 
concern.  There is no indication of marked interference with 
employment solely due to the left knee disability.  In the 
absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his left knee 
disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The veteran contends that his service-connected obstructive 
sleep apnea, left knee disability, back disability, chronic 
sinusitis, asthma, left eye cataract, bilateral hearing loss, 
and seborrheic dermatitis all combine to prevent him from 
obtaining gainful employment.  In particular, he testified 
that his sleep apnea prevents him from holding any type of 
employment.  He explained that his job was to drive low 
income families and help them sign up for energy saving 
programs, which involved a lot of driving and walking and 
carrying things up and down stairs.  He indicated that he 
resigned on September 10, 2004 because of his service-
connected disabilities.  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

The veteran meets the schedular requirements for TDIU as he 
has one 50 percent rating for obstructive sleep apnea and a 
combined rating of 70 percent for all of his service-
connected disabilities.

The determinative issue, therefore, is whether he is shown to 
be unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

An October 2003 letter from a private physician notes that 
the veteran should be considered totally disabled due to his 
sleep apnea, arthritis, asthma, spinal disc disease, 
sinusitis, and cataracts and that he had severe difficulties 
in performing his occupation.  The physician submitted 
another letter in June 2004 noting that the veteran had to 
drive to different locations and falls asleep at the job and 
also has difficulty with vision problems, which interferes 
with driving.

A September 2004 letter from the veteran's former employer 
noted that he was no longer employed there.

A September 2004 letter from a VA physician noted that the 
veteran was being followed at the hospital for obstructive 
sleep apnea since June 2000.  He had been compliant with 
continuous positive airway pressure (CPAP) therapy, but 
recently had developed severe excessive daytime somnolence 
despite continued use of CPAP and further adjustments.  From 
his clinical history, the physician determined that it was 
possible the veteran had developed periodic limb movement 
during sleep syndrome, a condition that might result in sleep 
fragmentation and severe daytime somnolence.  This condition 
was currently being diagnosed.  The physician further noted 
that the veteran's condition prevented him from holding full-
time gainful employment.

In September 2006, a letter from the same VA physician notes 
that the veteran was diagnosed with moderate obstructive 
sleep apnea in 1996 and that a repeat polysomnogram in 
November 2004 revealed severe obstructive sleep apnea and no 
other sleep related abnormality.  Despite excellent 
compliance with nasal CPAP, the veteran remained severely 
limited by persistent excessive daytime somnolence of unclear 
etiology that had prevented him from holding full-time 
gainful employment.

A March 2008 letter from a different VA physician notes that 
despite the veteran's excellent compliance with nasal CPAP 
(the most effective therapy for sleep apnea), confirmed by 
the physician in the sleep laboratory in the San Diego VA 
hospital, the veteran remained severely limited by persistent 
excessive daytime somnolence, that had prevented him from 
holding full-time gainful employment for the last three and a 
half years.

There are no medical opinions of record that contradict the 
above medical opinions that the veteran is unemployable due 
to his service-connected disabilities, particular his sleep 
apnea.  As the veteran has been found to have excessive 
daytime somnolence due to his sleep apnea and there are 
multiple medical opinions finding that the veteran could not 
sustain substantially gainful employment because of this, any 
doubt is resolved in his favor, and entitlement to TDIU is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative joint disease of the left knee is denied.

Entitlement to TDIU is granted, subject to the rules and 
payment of monetary benefits.

REMAND

The veteran testified in the July 2008 Board hearing that he 
last received treatment for his back at the VA Medical Center 
in La Jolla in May 2008.  These records are not reflected in 
the claims file and should be obtained.  38 C.F.R. § 3.159 
(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical records reflecting 
treatment for the back from the VA Medical 
Center in La Jolla and associate them with 
the claims file.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
CYNTHIA. A. SKOW
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


